Kirby, J. This appears to be a controversy between the city of Hot Springs and appellant, in which appellant, who had been on the police force of the city for a year and a half, claimed, after his discharge, three hundred and thirty dollars due him as back salary. He contends that by an ordinance of the city the salary of a patrolman was fixed at seventy-five dollars a month, and that he had' only received sixty dollars a month during his employment. The city denied the enactment of any such ordinance and any agreement to pay him more than sixty dollars a month, and alleged it had paid him that sum in money for each month’s services, which was equal to seventy-five dollars of the city scrip, which was depreciated somewhat in value. This case was tried below, and resulted in a verdict in favor of the city. The appellant has not abstracted nor attempted to abstract the testimony introduced at the trial, as required by rule 9 of this court, nor set out the instructions given by the court, but only one refused, nor does he makp mention of any motion for a new trial filed and overruled in his brief. In the absence of such an abscract, the court is unable to intelligently review the proceedings of the trial court, without exploring the transcript, which it can not be expected to do. A reasonable enforcement of this rule of procedure is absolutely necessary to the orderly and efficient dispatch of the business of the court, as often held heretofore, and, for the failure to observe the rule, the judgment will be affirmed. Files v. Tebbs, 101 Ark. 207. It is so ordered.